AURIGA LABORATORIES, INC.
2007 STOCK OPTION PLAN
NOTICE OF STOCK OPTION GRANT

Alan Roberts:

        You have been granted an option to purchase Common Stock (“Common
Stock”) of Auriga Laboratories, Inc. (the “Company”) as follows:

Board Approval Date: 3/1/2007 Date of Grant: 3/1/2007 Vesting Commencement Date:
3/5/2007 Exercise Price Per Share: 1.24 Total Number of Shares Granted: 275,000
Type of Option: NON-STATUTORY STOCK OPTION Term/Expiration Date: 3/1/2017
Vesting Schedule: The shares subject to the Option shall vest as follows:
Twenty-five Percent (25%) of the shares shall vest on the first anniversary of
the Vesting Commencement Date; so long as you remain in Continuous Service with
the Company, 1/48th of the total number of shares subject to the Option shall
vest each month thereafter. Termination Period: This Option may be exercised for
three months after termination of employment or consulting relationship except
as set out in Sections 6 and 7 of the Stock Option Agreement (but in no event
later than the Expiration Date).

        By your signature and the signature of the Company’s representative
below, you and the Company agree that this option is granted under and governed
by the terms and conditions of the 2007 STOCK OPTION PLAN and the Stock Option
Agreement, both of which are attached and made a part of this document.

GRANTEE AURIGA LABORATORIES, INC.
/s/ Alan Roberts By:/s/ Philip S. Pesin Signature Name: Philip S. Pesin Alan
Roberts Print Name Title: Chief Executive Officer

--------------------------------------------------------------------------------


AURIGA LABORATORIES, INC.
2007 STOCK OPTION PLAN
STOCK OPTION AGREEMENT

        1.      Grant of Option.  Auriga Laboratories, Inc., a Delaware
corporation (the “Company”), hereby grants to GRANTEE (“Optionee”) an option
(the “Option”) to purchase a total number of shares of Common Stock (the
“Shares”) set forth in the Notice of Stock Option Grant, at the exercise price
per share set forth in the Notice of Stock Option Grant (the “Exercise Price”)
subject to the terms, definitions and provisions of the Auriga Laboratories,
Inc. 2007 Stock Option Plan (the “Plan”) adopted by the Company, which is
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option.

        If designated an Incentive Stock Option, this Option is intended to
qualify as an Incentive Stock Option as defined in Section 422 of the Code.

        2.      Exercise of Option. This Option shall be exercisable during its
Term in accordance with the Vesting Schedule set out in the Notice of Stock
Option Grant and with the provisions of Sections 7 and 8 of the Plan as follows:

          (a)    Right to Exercise.


                                (i)     This Option may be exercised in whole or
in part at any time after the Date of Grant, as to Shares which have not yet
vested under the vesting schedule indicated on the Notice of Stock Option Grant;
provided, however, that Optionee shall execute as a condition to such exercise
of this Option, the Early Exercise Notice and Restricted Stock Purchase
Agreement attached hereto as Exhibit A (the “Early Exercise Agreement”). If
Optionee chooses to exercise this Option solely as to Shares which have vested
under the vesting schedule indicated on the Notice of Stock Option Grant,
Optionee shall complete and execute the form of Exercise Notice and Restricted
Stock Purchase Agreement attached hereto as Exhibit B (the “Exercise
Agreement”). Notwithstanding the foregoing, the Company may in its discretion
prescribe or accept a different form of notice of exercise and/or stock purchase
agreement if such forms are otherwise consistent with this Agreement, the Plan
and then-applicable law.

                                (ii)     This Option may not be exercised for a
fraction of a share.

                                (iii)     In the event of Optionee’s death,
disability or other termination of employment or consulting relationship, the
exercisability of the Option is governed by Sections 5, 6 and 7 below, subject
to the limitation contained in Section 2(a)(iv) below.

                                (iv)     In no event may this Option be
exercised after the Expiration Date of this Option as set forth in the Notice of
Stock Option Grant.

                      (b)    Method of Exercise. This Option shall be
exercisable by execution and delivery of the Early Exercise Agreement or the
Exercise Agreement, whichever is applicable, or of any other written notice
approved for such purpose by the Company which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such shares of Common Stock as may be
required by the Company pursuant to the provisions of the Plan. Such written
notice shall be signed by Optionee and shall be delivered in person or by
certified mail to the Secretary of the Company. Subject to Section 2(c) below,
the written notice shall be accompanied by payment of the Exercise Price. This
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by the Exercise Price.

--------------------------------------------------------------------------------

        No Shares will be issued pursuant to the exercise of an Option unless
such issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares may then be listed. Assuming such compliance, for income tax purposes the
Shares shall be considered transferred to Optionee on the date on which the
Option is exercised with respect to such Shares.

                      (c)    Net Issue Exercise.

                                (i)        In lieu of exercising this Option in
the manner provided above in Section 2(b), the Optionee may elect to receive
shares equal to the value of this Option (or the portion thereof being canceled)
by surrender of this Option at the principal office of the Company together with
the Early Exercise Agreement or Exercise Agreement, as the case may be, duly
executed by such Optionee, in which event the Company shall issue to holder a
number of shares of Common Stock computed using the following formula:

X =    Y (A - B)
       A

Where X = The number of shares of Common Stock to be issued to the Optionee.


  Y = The number of shares of Common Stock purchasable under this Option (at the
date of such calculation).


  A = The Fair Market Value of one share of Common Stock (at the date of such
calculation).


  B = The Purchase Price (as adjusted to the date of such calculation).


        3.      Method of Payment. Payment of the Exercise Price shall be by
cash, check, or any other form approved by the Company), or any other method
permitted under the Plan; provided however that the Administrator may refuse to
allow Optionee to tender a particular form of payment (other than cash or check)
if, in the Administrator’s sole discretion, acceptance of such form of
consideration would not be in the best interests of the Company at such time.

        4.      Restrictions on Exercise. This Option may not be exercised until
such time as the Plan has been approved by the shareholders of the Company, or
if the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations as promulgated by the
Federal Reserve Board. As a condition to the exercise of this Option, the
Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.

2

--------------------------------------------------------------------------------

        5.      Termination of Relationship. In the event of termination of
Optionee’s Continuous Status as an Employee or Consultant, Optionee may, to the
extent otherwise so entitled at the date of such termination (the “Termination
Date”), exercise this Option during the Termination Period set forth in the
Notice of Stock Option Grant. To the extent that Optionee was not entitled to
exercise this Option at such Termination Date, or if Optionee does not exercise
this Option within the Termination Period, the Option shall terminate.

        6.      Disability of Optionee.

                      (a)     Notwithstanding the provisions of Section 5 above,
in the event of termination of Optionee’s Continuous Status as an Employee or
Consultant as a result of his or her total and permanent disability (as defined
in Section 22(e)(3) of the Code), Optionee may, but only within twelve months
from the Termination Date (but in no event later than the Expiration Date set
forth in the Notice of Stock Option Grant and in Section 9 below), exercise this
Option to the extent he or she was entitled to exercise it at such Termination
Date. To the extent that Optionee was not entitled to exercise the Option on the
Termination Date, or if Optionee does not exercise such Option to the extent so
entitled within the time specified in this Section 6(a), the Option shall
terminate.

                      (b)     Notwithstanding the provisions of Section 5 above,
in the event of termination of Optionee’s consulting relationship or Continuous
Status as an Employee as a result of a disability not constituting a total and
permanent disability (as set forth in Section 22(e)(3) of the Code), Optionee
may, but only within six months from the Termination Date (but in no event later
than the Expiration Date set forth in the Notice of Stock Option Grant and in
Section 9 below), exercise the Option to the extent Optionee was entitled to
exercise it as of such Termination Date; provided, however, that if this is an
Incentive Stock Option and Optionee fails to exercise this Incentive Stock
Option within three months from the Termination Date, this Option will cease to
qualify as an Incentive Stock Option (as defined in Section 422 of the Code) and
Optionee will be treated for federal income tax purposes as having received
ordinary income at the time of such exercise in an amount generally measured by
the difference between the Exercise Price for the Shares and the Fair Market
Value of the Shares on the date of exercise. To the extent that Optionee was not
entitled to exercise the Option at the Termination Date, or if Optionee does not
exercise such Option to the extent so entitled within the time specified in this
Section 6(b), the Option shall terminate.

        7.      Death of Optionee. In the event of the death of Optionee (a)
during the Term of this Option and while an Employee or Consultant of the
Company and having been in Continuous Status as an Employee or Consultant since
the date of grant of the Option, or (b) within 30 days after Optionee’s
Termination Date, the Option may be exercised at any time within six months
following the date of death (but in no event later than the Expiration Date set
forth in the Notice of Stock Option Grant and in Section 9 below), by Optionee’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent of the right to exercise that had accrued
at the Termination Date.

3

--------------------------------------------------------------------------------

        8.      Non-Transferability of Option. This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by him or
her. The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.

        9.      Term of Option. This Option may be exercised only within the
Term set forth in the Notice of Stock Option Grant, subject to the limitations
set forth in Section 6 of the Plan.

        10.      Tax Consequences. Set forth below is a brief summary as of the
date of this Option of certain of the federal and state tax consequences of
exercise of this Option and disposition of the Shares under the laws in effect
as of the Date of Grant. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

                      (a)    Exercise of Incentive Stock Option. If this Option
qualifies as an Incentive Stock Option, there will be no regular federal or
state income tax liability upon the exercise of the Option, although the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price will be treated as an adjustment to the alternative minimum tax
for federal tax purposes and may subject Optionee to the alternative minimum tax
in the year of exercise.

                      (b)    Exercise of Nonstatutory Stock Option. If this
Option does not qualify as an Incentive Stock Option, there may be a regular
federal income tax liability and a state income tax liability upon the exercise
of the Option. Optionee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the fair
market value of the Shares on the date of exercise over the Exercise Price. If
Optionee is a current or former employee, the Company may be required to
withhold from Optionee’s compensation or collect from Optionee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.

                      (c)    Disposition of Shares. In the case of a
Nonstatutory Stock Option, if Shares are held for more than one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal and state income tax purposes. In the case of an Incentive Stock
Option, if Shares transferred pursuant to the Option are held for more than one
year after exercise and are disposed of at least two years after the Date of
Grant, any gain realized on disposition of the Shares will also be treated as
long-term capital gain for federal and state income tax purposes. In either
case, the long-term capital gain will be taxed for federal income tax and
alternative minimum tax purposes at a maximum rate of 20% if the Shares are held
more than one year after exercise. If Shares purchased under an Incentive Stock
Option are disposed of within one year after exercise or within two years after
the Date of Grant, any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
difference between the Exercise Price and the lesser of (i) the Fair Market
Value of the Shares on the date of exercise, or (ii) the sale price of the
Shares.

4

--------------------------------------------------------------------------------

                      (d)    Notice of Disqualifying Disposition of Incentive
Stock Option Shares. If the Option granted to Optionee herein is an Incentive
Stock Option, and if Optionee sells or otherwise disposes of any of the Shares
acquired pursuant to the Incentive Stock Option on or before the later of (i)
the date two years after the Date of Grant, or (ii) the date one year after the
date of exercise, Optionee shall immediately notify the Company in writing of
such disposition. Optionee acknowledges and agrees that he or she may be subject
to income tax withholding by the Company on the compensation income recognized
by Optionee from the early disposition by payment in cash or out of the current
earnings paid to Optionee.

        11.      Withholding Tax Obligations.

                      (a)    General Withholding Obligations. As a condition to
the exercise of Option granted hereunder, Optionee shall make such arrangements
as the Administrator may require for the satisfaction of any federal, state,
local or foreign withholding tax obligations that may arise in connection with
the exercise, receipt or vesting of the Option. The Company shall not be
required to issue any Shares under the Plan until such obligations are
satisfied. Optionee understands that, upon exercising a Nonstatutory Stock
Option, he or she will recognize income for tax purposes in an amount equal to
the excess of the then Fair Market Value of the Shares over the Exercise Price.
If Optionee is an employee, the Company will be required to withhold from
Optionee’s compensation, or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income.
Additionally, Optionee may at some point be required to satisfy tax withholding
obligations with respect to the disqualifying disposition of an Incentive Stock
Option. Optionee shall satisfy his or her tax withholding obligation arising
upon the exercise of this Option by one or some combination of the following
methods: (i) by cash or check payment, (ii) out of Optionee’s current
compensation, (iii) if permitted by the Administrator, in its discretion, by
surrendering to the Company Shares which (A) in the case of Shares previously
acquired from the Company, have been owned by Optionee for more than six months
on the date of surrender, and (B) have a Fair Market Value determined as of the
applicable Tax Date (as defined in Section 11(c) below) on the date of surrender
equal to the amount required to be withheld, or (iv) by electing to have the
Company withhold from the Shares to be issued upon exercise of the Option, or
the Shares to be issued in connection with the Stock Purchase Right, if any,
that number of Shares having a Fair Market Value determined as of the applicable
Tax Date equal to the amount required to be withheld.

                      (b)    Stock Withholding to Satisfy Withholding Tax
Obligations. In the event the Administrator allows Optionee to satisfy his or
her tax withholding obligations as provided in Section 11(a)(iii) or (iv) above,
such satisfaction must comply with the requirements of this Section (11)(b) and
all applicable laws. All elections by Optionee to have Shares withheld to
satisfy tax withholding obligations shall be made in writing in a form
acceptable to the Administrator and shall be subject to the following
restrictions:

                             (i)     the election must be made on or prior to
the applicable Tax Date (as defined in Section 11(c) below);

                             (ii)     once made, the election shall be
irrevocable as to the particular Shares of the Option as to which the election
is made; and

5

--------------------------------------------------------------------------------

                             (iii)     all elections shall be subject to the
consent or disapproval of the Administrator.

        In the event the election to have Shares withheld is made by Optionee
and the Tax Date is deferred under Section 83 of the Code because no election is
filed under Section 83(b) of the Code, Optionee shall receive the full number of
Shares with respect to which the Option is exercised but Optionee shall be
unconditionally obligated to tender back to the Company the proper number of
Shares on the Tax Date.

                      (c)    Definitions. For purposes of this Section 11, the
Fair Market Value of the Shares to be withheld shall be determined on the date
that the amount of tax to be withheld is to be determined under the Applicable
Laws (the “Tax Date”).

        12.      Market Standoff Agreement. In connection with the initial
public offering of the Company’s securities and upon request of the Company or
the underwriters managing such underwritten offering of the Company’s
securities, Optionee agrees not to sell, make any short sale of, loan, grant any
option for the purchase of, or otherwise dispose of any securities of the
Company (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the Company’s initial public offering.

[Signature Page Follows]

6

--------------------------------------------------------------------------------

        This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
document.

AURIGA LABORATORIES, INC.

By:/s/ Philip S. Pesin
Name: Philip S. Pesin
Title: Chief Executive Officer

        OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
THE OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE
WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S STOCK OPTION PLAN WHICH IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.

        Optionee acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option.

Dated: 3/2/2007 /s/ Alan Roberts Signature

7

--------------------------------------------------------------------------------


EXHIBIT A


AURIGA LABORATORIES, INC.


2007 STOCK OPTION PLAN
EARLY EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT

        This Agreement (“Agreement”) is made as of __________________________,
by and between Auriga Laboratories, Inc., a Delaware corporation (the
“Company”), and __________________________________ (“Purchaser”). To the extent
any capitalized terms used in this Agreement are not defined, they shall have
the meaning ascribed to them in the 2007 Stock Option Plan.

        1.      Exercise of Option. Subject to the terms and conditions hereof,
Purchaser hereby elects to exercise his or her option to purchase
_________________ shares of the Common Stock (the “Shares”) of the Company under
and pursuant to the Company’s 2007 Stock Option Plan (the “Plan”) and the Stock
Option Agreement dated _________________ (the “Option Agreement”). Of these
Shares, Purchaser has elected to purchase _________________ of those Shares
which have become vested as of the date hereof under the Vesting Schedule set
forth in the Notice of Stock Option Grant (the “Vested Shares”) and ____________
Shares which have not yet vested under such Vesting Schedule (the “Unvested
Shares”). The purchase price for the Shares shall be $____________ per Share for
a total purchase price of $_______________, which amount shall be paid for by a
check in the amount of $____________. The term “Shares” refers to the purchased
Shares and all securities received in replacement of the Shares or as stock
dividends or splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Purchaser is
entitled by reason of Purchaser’s ownership of the Shares.

        2.      Time and Place of Exercise. The purchase and sale of the Shares
under this Agreement shall occur at the principal office of the Company
simultaneously with the execution and delivery of this Agreement in accordance
with the provisions of Section 2(b) of the Option Agreement. On such date, the
Company will deliver to Purchaser a certificate representing the Shares to be
purchased by Purchaser (which shall be issued in Purchaser’s name) against
payment of the purchase price therefor by Purchaser by (a) check made payable to
the Company, (b) cancellation of indebtedness of the Company to Purchaser, (c)
delivery of shares of the Common Stock of the Company in accordance with Section
3 of the Option Agreement, or (d) a combination of the foregoing.

        3.      Limitations on Transfer. In addition to any other limitation on
transfer created by applicable securities laws, Purchaser shall not assign,
encumber or dispose of any interest in the Shares while the Shares are subject
to the Company’s Repurchase Option (as defined below). After any Shares have
been released from such Repurchase Option, Purchaser shall not assign, encumber
or dispose of any interest in such Shares except in compliance with the
provisions below and applicable securities laws.

A-1

--------------------------------------------------------------------------------

                  (a)      Repurchase Option.

                            (i)     In the event of the voluntary or involuntary
termination of Purchaser’s employment or consulting relationship with the
Company for any reason (including death or disability), with or without cause,
the Company shall upon the date of such termination (the “Termination Date”)
have an irrevocable, exclusive option (the “Repurchase Option”) for a period of
90 days from such date to repurchase all or any portion of the Shares held by
Purchaser as of the Termination Date which have not yet been released from the
Company’s Repurchase Option at the original purchase price per Share specified
in Section 1 (adjusted for any stock splits, stock dividends and the like).

                            (ii)     Unless the Company notifies Purchaser
within 90 days from the date of termination of Purchaser’s employment or
consulting relationship that it does not intend to exercise its Repurchase
Option with respect to some or all of the Shares, the Repurchase Option shall be
deemed automatically exercised by the Company as of the 90th day following such
termination, provided that the Company may notify Purchaser that it is
exercising its Repurchase Option as of a date prior to such 90th day. Unless
Purchaser is otherwise notified by the Company pursuant to the preceding
sentence that the Company does not intend to exercise its Repurchase Option as
to some or all of the Shares to which it applies at the time of termination,
execution of this Agreement by Purchaser constitutes written notice to Purchaser
of the Company’s intention to exercise its Repurchase Option with respect to all
Shares to which such Repurchase Option applies. The Company, at its choice, may
satisfy its payment obligation to Purchaser with respect to exercise of the
Repurchase Option by either (A) delivering a check to Purchaser in the amount of
the purchase price for the Shares being repurchased, or (B) in the event
Purchaser is indebted to the Company, canceling an amount of such indebtedness
equal to the purchase price for the Shares being repurchased, or (C) by a
combination of (A) and (B) so that the combined payment and cancellation of
indebtedness equals such purchase price. In the event of any deemed automatic
exercise of the Repurchase Option pursuant to this Section 3(a)(ii) in which
Purchaser is indebted to the Company, such indebtedness equal to the purchase
price of the Shares being repurchased shall be deemed automatically canceled as
of the 90th day following termination of Purchaser’s employment or consulting
relationship unless the Company otherwise satisfies its payment obligations. As
a result of any repurchase of Shares pursuant to this Section 3(a), the Company
shall become the legal and beneficial owner of the Shares being repurchased and
shall have all rights and interest therein or related thereto, and the Company
shall have the right to transfer to its own name the number of Shares being
repurchased by the Company, without further action by Purchaser.

                            (iii)     One hundred percent (100%) of the Shares
shall initially be subject to the Repurchase Option. The Unvested Shares shall
be released from the Repurchase Option in accordance with the Vesting Schedule
set forth in the Notice of Stock Option Grant until all Shares are released from
the Repurchase Option. Fractional shares shall be rounded to the nearest whole
share.

                  (b)    Right of First Refusal. Before any Shares held by
Purchaser or any transferee of Purchaser (either being sometimes referred to
herein as the “Holder”) may be sold or otherwise transferred (including transfer
by gift or operation of law), the Company or its assignee(s) shall have a right
of first refusal to purchase the Shares on the terms and conditions set forth in
this Section 3(b) (the “Right of First Refusal”).

A-2

--------------------------------------------------------------------------------

                            (i)    Notice of Proposed Transfer. The Holder of
the Shares shall deliver to the Company a written notice (the “Notice”) stating:
(i) the Holder’s bona fide intention to sell or otherwise transfer such Shares;
(ii) the name of each proposed purchaser or other transferee (“Proposed
Transferee”); (iii) the number of Shares to be transferred to each Proposed
Transferee; and (iv) the terms and conditions of each proposed sale or transfer.
The Holder shall offer the Shares at the same price (the “Offered Price”) and
upon the same terms (or terms as similar as reasonably possible) to the Company
or its assignee(s).

                            (ii)    Exercise of Right of First Refusal. At any
time within 30 days after receipt of the Notice, the Company and/or its
assignee(s) may, by giving written notice to the Holder, elect to purchase all,
but not less than all, of the Shares proposed to be transferred to any one or
more of the Proposed Transferees, at the purchase price determined in accordance
with subsection (iii) below.

                            (iii)    Purchase Price. The purchase price
(“Purchase Price”) for the Shares purchased by the Company or its assignee(s)
under this Section 3(b) shall be the Offered Price. If the Offered Price
includes consideration other than cash, the cash equivalent value of the
non-cash consideration shall be determined by the Board of Directors of the
Company in good faith.

                            (iv)    Payment. Payment of the Purchase Price shall
be made, at the option of the Company or its assignee(s), in cash (by check), by
cancellation of all or a portion of any outstanding indebtedness of the Holder
to the Company (or, in the case of repurchase by an assignee, to the assignee),
by net exercise pursuant to Section 2(c) of the Option Agreement, or by any
combination thereof within 30 days after receipt of the Notice or in the manner
and at the times set forth in the Notice.

                            (v)    Holder’s Right to Transfer. If all of the
Shares proposed in the Notice to be transferred to a given Proposed Transferee
are not purchased by the Company and/or its assignee(s) as provided in this
Section 3(b), then the Holder may sell or otherwise transfer such Shares to that
Proposed Transferee at the Offered Price or at a higher price, provided that
such sale or other transfer is consummated within 60 days after the date of the
Notice and provided further that any such sale or other transfer is effected in
accordance with any applicable securities laws and the Proposed Transferee
agrees in writing that the provisions of this Section 3 shall continue to apply
to the Shares in the hands of such Proposed Transferee. If the Shares described
in the Notice are not transferred to the Proposed Transferee within such period,
or if the Holder proposes to change the price or other terms to make them more
favorable to the Proposed Transferee, a new Notice shall be given to the
Company, and the Company and/or its assignees shall again be offered the Right
of First Refusal before any Shares held by the Holder may be sold or otherwise
transferred.

                            (vi)    Exception for Certain Family Transfers.
Anything to the contrary contained in this Section 3(b) notwithstanding, the
transfer of any or all of the Shares during Purchaser’s lifetime or on
Purchaser’s death by will or intestacy to Purchaser’s Immediate Family (as
defined below) or a trust for the benefit of Purchaser’s Immediate Family shall
be exempt from the provisions of this Section 3(b). “Immediate Family” as used
herein shall mean spouse, lineal descendant or antecedent, father, mother,
brother or sister. In such case, the transferee or other recipient shall receive
and hold the Shares so transferred subject to the provisions of this Section,
and there shall be no further transfer of such Shares except in accordance with
the terms of this Section 3.

A-3

--------------------------------------------------------------------------------

                  (c)      Involuntary Transfer.

                            (i)    Company’s Right to Purchase upon Involuntary
Transfer. In the event, at any time after the date of this Agreement, of any
transfer by operation of law or other involuntary transfer (including divorce or
death, but excluding, in the event of death, a transfer to Immediate Family as
set forth in Section 3(b)(vi) above) of all or a portion of the Shares by the
record holder thereof, the Company shall have the right to purchase all of the
Shares transferred at the greater of the purchase price paid by Purchaser
pursuant to this Agreement or the Fair Market Value of the Shares on the date of
transfer. Upon such a transfer, the person acquiring the Shares shall promptly
notify the Secretary of the Company of such transfer. The right to purchase such
Shares shall be provided to the Company for a period of 30 days following
receipt by the Company of written notice by the person acquiring the Shares.

                            (ii)    Price for Involuntary Transfer. With respect
to any stock to be transferred pursuant to Section 3(c)(i), the price per Share
shall be a price set by the Board of Directors of the Company that will reflect
the current value of the stock in terms of present earnings and future prospects
of the Company. The Company shall notify Purchaser or his or her executor of the
price so determined within 30 days after receipt by it of written notice of the
transfer or proposed transfer of Shares. However, if the Purchaser does not
agree with the valuation as determined by the Board of Directors of the Company,
the Purchaser shall be entitled to have the valuation determined by an
independent appraiser to be mutually agreed upon by the Company and the
Purchaser and whose fees shall be borne equally by the Company and the
Purchaser.

                  (d)      Assignment. The right of the Company to purchase any
part of the Shares may be assigned in whole or in part to any shareholder or
shareholders of the Company or other persons or organizations.

                  (e)      Restrictions Binding on Transferees. All transferees
of Shares or any interest therein will receive and hold such Shares or interest
subject to the provisions of this Agreement, including, insofar as applicable,
the Repurchase Option. In the event of any purchase by the Company hereunder
where the Shares or interest are held by a transferee, the transferee shall be
obligated, if requested by the Company, to transfer the Shares or interest to
the Purchaser for consideration equal to the amount to be paid by the Company
hereunder. In the event the Repurchase Option is deemed exercised by the Company
pursuant to Section 3(a)(ii) hereof, the Company may deem any transferee to have
transferred the Shares or interest to Purchaser prior to their purchase by the
Company, and payment of the purchase price by the Company to such transferee
shall be deemed to satisfy Purchaser’s obligation to pay such transferee for
such Shares or interest, and also to satisfy the Company’s obligation to pay
Purchaser for such Shares or interest. Any sale or transfer of the Shares shall
be void unless the provisions of this Agreement are satisfied.

A-4

--------------------------------------------------------------------------------

                  (f)      Termination of Rights. The Right of First Refusal and
the Company’s right to repurchase the Shares in the event of an involuntary
transfer pursuant to Section 3(c) above shall terminate upon the listing of
Common Stock of the Company on a national exchange.

                  (g)      Market Standoff Agreement. In connection with the
initial public offering of the Company’s securities and upon request of the
Company or the underwriters managing such underwritten offering of the Company’s
securities, Purchaser agrees not to sell, make any short sale of, loan, grant
any option for the purchase of, or otherwise dispose of any securities of the
Company (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the Company’s initial public offering.

        4.      Escrow of Unvested Shares. For purposes of facilitating the
enforcement of the provisions of Section 3 above, Purchaser agrees, immediately
upon receipt of the certificate(s) for the Shares subject to the Repurchase
Option, to deliver such certificate(s), together with an Assignment Separate
from Certificate in the form attached to this Agreement as Attachment A executed
by Purchaser and by Purchaser’s spouse (if required for transfer), in blank, to
the Secretary of the Company, or the Secretary’s designee, to hold such
certificate(s) and Assignment Separate from Certificate in escrow and to take
all such actions and to effectuate all such transfers and/or releases as are in
accordance with the terms of this Agreement. Purchaser hereby acknowledges that
the Secretary of the Company, or the Secretary’s designee, is so appointed as
the escrow holder with the foregoing authorities as a material inducement to
make this Agreement and that said appointment is coupled with an interest and is
accordingly irrevocable. Purchaser agrees that said escrow holder shall not be
liable to any party hereof (or to any other party). The escrow holder may rely
upon any letter, notice or other document executed by any signature purported to
be genuine and may resign at any time. Purchaser agrees that if the Secretary of
the Company, or the Secretary’s designee, resigns as escrow holder for any or no
reason, the Board of Directors of the Company shall have the power to appoint a
successor to serve as escrow holder pursuant to the terms of this Agreement.

        5.      Investment and Taxation Representations. In connection with the
purchase of the Shares, Purchaser represents to the Company the following:

                  (a)       Purchaser is aware of the Company’s business affairs
and financial condition and has acquired sufficient information about the
Company to reach an informed and knowledgeable decision to acquire the Shares.
Purchaser is purchasing the Shares for investment for his or her own account
only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act. Purchaser does
not have any present intention to transfer the Shares to any other person or
entity.

                  (b)       Purchaser understands that the Shares have not been
registered under the Securities Act by reason of a specific exemption therefrom,
which exemption depends upon, among other things, the bona fide nature of
Purchaser’s investment intent as expressed herein.

A-5

--------------------------------------------------------------------------------

                  (c)       Purchaser understands that the Shares are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, Purchaser must hold the Shares indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Purchaser acknowledges that the Company
has no obligation to register or qualify the Shares for resale. Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.

                  (d)       Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

        6.      Restrictive Legends and Stop-Transfer Orders.

                  (a)      Legends. The certificate or certificates representing
the Shares shall bear the following legends (as well as any legends required by
applicable state and federal corporate and securities laws):

                            (i)     THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.

                            (ii)     THE SHARES REPRESENTED BY THIS CERTIFICATE
MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

                  (b)      Stop-Transfer Notices. Purchaser agrees that, in
order to ensure compliance with the restrictions referred to herein, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.

                  (c)      Refusal to Transfer. The Company shall not be
required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.

A-6

--------------------------------------------------------------------------------

                  (d)      Removal of Legend. When all of the following events
have occurred, the Shares then held by Purchaser will no longer be subject to
the legend referred to in Section 6(a)(ii): (i) the termination of the Right of
First Refusal; (ii) the expiration or termination of the market standoff
provisions of Section 3(g) (and of any agreement entered pursuant to Section
3(g)); and (iii) the expiration or exercise in full of the Repurchase Option.
After such time, and upon Purchaser’s request, a new certificate or certificates
representing the Shares not repurchased shall be issued without the legend
referred to in Section 6(a)(ii), and delivered to Purchaser.

        7.      No Employment Rights. Nothing in this Agreement shall affect in
any manner whatsoever the right or power of the Company, or a Parent or
Subsidiary of the Company, to terminate Purchaser’s employment or consulting
relationship, for any reason, with or without cause.

        8.      Section 83(b) Election. Purchaser understands that Section 83(a)
of the Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary
income for a Nonstatutory Stock Option and as alternative minimum taxable income
for an Incentive Stock Option the difference between the amount paid for the
Shares and the Fair Market Value of the Shares as of the date any restrictions
on the Shares lapse. In this context, “restriction” means the right of the
Company to buy back the Shares pursuant to the Repurchase Option set forth in
Section 3(a) of this Agreement. Purchaser understands that Purchaser may elect
to be taxed at the time the Shares are purchased, rather than when and as the
Repurchase Option expires, by filing an election under Section 83(b) (an “83(b)
Election”) of the Code with the Internal Revenue Service within 30 days from the
date of purchase. Even if the Fair Market Value of the Shares at the time of the
execution of this Agreement equals the amount paid for the Shares, the election
must be made to avoid income and alternative minimum tax treatment under Section
83(a) in the future. Purchaser understands that failure to file such an election
in a timely manner may result in adverse tax consequences for Purchaser.
Purchaser further understands that an additional copy of such election form
should be filed with his or her federal income tax return for the calendar year
in which the date of this Agreement falls. Purchaser acknowledges that the
foregoing is only a summary of the effect of United States federal income
taxation with respect to purchase of the Shares hereunder, and does not purport
to be complete. Purchaser further acknowledges that the Company has directed
Purchaser to seek independent advice regarding the applicable provisions of the
Code, the income tax laws of any municipality, state or foreign country in which
Purchaser may reside, and the tax consequences of Purchaser’s death.

        Purchaser agrees that he or she will execute and deliver to the Company
with this executed Agreement a copy of the Acknowledgment and Statement of
Decision Regarding Section 83(b) Election (the “Acknowledgment”) attached hereto
as Attachment B. Purchaser further agrees that he or she will execute and submit
with the Acknowledgment a copy of the 83(b) Election attached hereto as
Attachment C (for tax purposes in connection with the early exercise of an
option) if Purchaser has indicated in the Acknowledgment his or her decision to
make such an election.

A-7

--------------------------------------------------------------------------------

        9.       Miscellaneous.

                  (a)      Governing Law. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Georgia, without giving effect to principles of conflicts of
law.

                  (b)      Entire Agreement; Enforcement of Rights. This
Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and merges all prior discussions between
them. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, shall be effective unless in writing signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.

                  (c)      Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement, (ii)
the balance of the Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.

                  (d)      Construction. This Agreement is the result of
negotiations between and has been reviewed by each of the parties hereto and
their respective counsel, if any; accordingly, this Agreement shall be deemed to
be the product of all of the parties hereto, and no ambiguity shall be construed
in favor of or against any one of the parties hereto.

                  (e)      Notices. Any notice required or permitted by this
Agreement shall be in writing and shall be deemed sufficient when delivered
personally or sent by telegram or fax or 48 hours after being deposited in the
U.S. mail, as certified or registered mail, with postage prepaid, and addressed
to the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.

                  (f)      Counterparts. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

                  (g)      Successors and Assigns. The rights and benefits of
this Agreement shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of Purchaser under
this Agreement may only be assigned with the prior written consent of the
Company.

                  (h)      Georgia Corporate Securities Law. THE SALE OF THE
SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH
THE COMMISSIONER OF CORPORATIONS OF THE STATE OF GEORGIA, OR ANY OTHER STATE,
AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION. THE RIGHTS OF ALL PARTIES TO THIS
AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED,
UNLESS THE SALE IS SO EXEMPT.

A-8

--------------------------------------------------------------------------------

                  (i)      California Corporate Securities Law. THE SALE OF THE
SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH
THE DEPARTMENT OF CORPORATIONS OF THE STATE OF CALIFORNIA, OR ANY OTHER STATE,
AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION. THE RIGHTS OF ALL PARTIES TO THIS
AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED,
UNLESS THE SALE IS SO EXEMPT.

[Signature Page Follows]

A-9

--------------------------------------------------------------------------------

        The parties have executed this Agreement as of the date first set forth
above.

COMPANY:
AURIGA LABORATORIES, INC.

By:________________________
Name:______________________
Title:_______________________
Address:    2029 Century Park East, Suite 1130                     Los Angeles,
CA 90067
PURCHASER:

___________________________ Signature
___________________________ Print Name
___________________________ Address
___________________________ Address

A-10

--------------------------------------------------------------------------------


ATTACHMENT A


ASSIGNMENT SEPARATE FROM CERTIFICATE

        FOR VALUE RECEIVED and pursuant to that certain Early Exercise Notice
and Restricted Stock Purchase Agreement between the undersigned (“Purchaser”)
and Auriga Laboratories, Inc. (the “Company”) dated _______________, ____ (the
“Agreement”), Purchaser hereby sells, assigns and transfers unto the Company
_________________________________ (________) shares of the Common Stock of the
Company, standing in Purchaser’s name on the books of the Company and
represented by Certificate No. ____, and does hereby irrevocably constitute and
appoint ________________________________________________ to transfer said stock
on the books of the Company with full power of substitution in the premises.
THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND THE
ATTACHMENTS THERETO.

Dated: ______________________

Signature:

______________________________ Signature
______________________________ Print Name

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its Repurchase
Option set forth in the Agreement without requiring additional signatures on the
part of Purchaser.

A-A-1

--------------------------------------------------------------------------------


ATTACHMENT B


ACKNOWLEDGMENT AND STATEMENT OF DECISION
REGARDING SECTION 83(B) ELECTION

        The undersigned (which term includes the undersigned’s spouse), a
purchaser of ___________ shares of Common Stock of Auriga Laboratories, Inc., a
Delaware corporation (the “Company”) by exercise of an option (the “Option”)
granted pursuant to the Company’s 2007 Stock Option Plan (the “Plan”), hereby
states as follows:

        1.         The undersigned acknowledges receipt of a copy of the Plan
relating to the offering of such shares. The undersigned has carefully reviewed
the Plan and the option agreement pursuant to which the Option was granted.

        2.         The undersigned either [check and complete as applicable]:

  (a) ____ has consulted, and has been fully advised by, the undersigned’s own
tax advisor, _____________________________________, whose business address is
______________________________, regarding the federal, state and local tax
consequences of purchasing shares under the Plan, and particularly regarding the
advisability of making elections pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”) and pursuant to the corresponding
provisions, if any, of applicable state law; or


  (b) ____ has knowingly chosen not to consult such a tax advisor.


        3.        The undersigned hereby states that the undersigned has decided
[check as applicable]:

  (a) ____ to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Early
Exercise Notice and Restricted Stock Purchase Agreement, an executed form
entitled “Election Under Section 83(b) of the Internal Revenue Code of 1986;” or


  (b) ____ not to make an election pursuant to Section 83(b) of the Code.


        4.        Neither the Company nor any subsidiary or representative of
the Company has made any warranty or representation to the undersigned with
respect to the tax consequences of the undersigned’s purchase of shares under
the Plan or of the making or failure to make an election pursuant to Section
83(b) of the Code or the corresponding provisions, if any, of applicable state
law.

Date:____________________________________
____________________________________________ Signature


A-B-1

--------------------------------------------------------------------------------


ATTACHMENT C


ELECTION UNDER SECTION 83(B)
OF THE INTERNAL REVENUE CODE OF 1986

        The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income or alternative
minimum taxable income, as applicable, for the current taxable year, the amount
of any income that may be taxable to taxpayer in connection with taxpayer’s
receipt of the property described below:

        1.     The name, address, taxpayer identification number and taxable
year of the undersigned are as follows:

  NAME OF TAXPAYER: _________________________________


  ADDRESS: ________________________________________


  IDENTIFICATION NO. OF TAXPAYER: ___________________


  TAXABLE YEAR: __________


        2.     The property with respect to which the election is made is
described as follows:

  _________________ shares of the Common Stock of Auriga Laboratories, Inc., a
Delaware corporation (the “Company”).


        3.     The date on which the property was transferred is:
_______________

        4.     The property is subject to the following restrictions:

  Repurchase option at cost in favor of the Company upon termination of
taxpayer’s employment or consulting relationship.


        5.     The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $____________________

  The amount (if any) paid for such property: $____________________


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated:____________________________________
____________________________________________ Signature

A-C-1

--------------------------------------------------------------------------------


RECEIPT AND CONSENT

        The undersigned hereby acknowledges receipt of a photocopy of
Certificate No. ______ for __________________ shares of Common Stock of Auriga
Laboratories, Inc. (the “Company”).

        The undersigned further acknowledges that the Secretary of the Company,
or his or her designee, is acting as escrow holder pursuant to the Early
Exercise Notice and Restricted Stock Purchase Agreement Purchaser has previously
entered into with the Company. As escrow holder, the Secretary of the Company,
or his or her designee, holds the original of the aforementioned certificate
issued in the undersigned’s name.

Dated:____________________________________
____________________________________________ Name:

--------------------------------------------------------------------------------


EXHIBIT B


AURIGA LABORATORIES, INC.


2007 STOCK OPTION PLAN
EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT

        This Agreement (“Agreement”) is made as of ______________, by and
between Auriga Laboratories, Inc., a Delaware corporation (the “Company”), and
____________ (“Purchaser”). To the extent any capitalized terms used in this
Agreement are not defined, they shall have the meaning ascribed to them in the
2007 Stock Option Plan.

        1.    Exercise of Option. Subject to the terms and conditions hereof,
Purchaser hereby elects to exercise his or her option to purchase __________
shares of the Common Stock (the “Shares”) of the Company under and pursuant to
the Company’s 2007 Stock Option Plan (the “Plan”) and the Stock Option Agreement
dated ______________, (the “Option Agreement”). The purchase price for the
Shares shall be $_________ per Share for a total purchase price of
$_______________. The term “Shares” refers to the purchased Shares and all
securities received in replacement of the Shares or as stock dividends or
splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Purchaser is
entitled by reason of Purchaser’s ownership of the Shares.

        2.    Time and Place of Exercise. The purchase and sale of the Shares
under this Agreement shall occur at the principal office of the Company
simultaneously with the execution and delivery of this Agreement in accordance
with the provisions of Section 2(b) of the Option Agreement. On such date, the
Company will deliver to Purchaser a certificate representing the Shares to be
purchased by Purchaser (which shall be issued in Purchaser’s name) against
payment of the purchase price therefor by Purchaser by (a) check made payable to
the Company, (b) cancellation of indebtedness of the Company to Purchaser, (c)
delivery of shares of the Common Stock of the Company in accordance with Section
3 of the Option Agreement, or (d) a combination of the foregoing.

        3.    Limitations on Transfer. In addition to any other limitation on
transfer created by applicable securities laws, Purchaser shall not assign,
encumber or dispose of any interest in the Shares except in compliance with the
provisions below and applicable securities laws.

            (a)    Right of First Refusal. Before any Shares held by Purchaser
or any transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(a) (the “Right of First Refusal”).

                 (i)    Notice of Proposed Transfer. The Holder of the Shares
shall deliver to the Company a written notice (the “Notice”) stating: (i) the
Holder’s bona fide intention to sell or otherwise transfer such Shares; (ii) the
name of each proposed purchaser or other transferee (“Proposed Transferee”);
(iii) the number of Shares to be transferred to each Proposed Transferee; and
(iv) the terms and conditions of each proposed sale or transfer. The Holder
shall offer the Shares at the same price (the “Offered Price”) and upon the same
terms (or terms as similar as reasonably possible) to the Company or its
assignee(s).

B-1

--------------------------------------------------------------------------------

                (ii)    Exercise of Right of First Refusal. At any time within
30 days after receipt of the Notice, the Company and/or its assignee(s) may, by
giving written notice to the Holder, elect to purchase all, but not less than
all, of the Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with subsection
(iii) below.

                (iii)    Purchase Price. The purchase price (“Purchase Price”)
for the Shares purchased by the Company or its assignee(s) under this Section
3(a) shall be the Offered Price. If the Offered Price includes consideration
other than cash, the cash equivalent value of the non-cash consideration shall
be determined by the Board of Directors of the Company in good faith.

                (iv)    Payment. Payment of the Purchase Price shall be made, at
the option of the Company or its assignee(s), in cash (by check), by
cancellation of all or a portion of any outstanding indebtedness of the Holder
to the Company (or, in the case of repurchase by an assignee, to the assignee),
by net exercise pursuant to Section 2(c) of the Option Agreement, or by any
combination thereof within 30 days after receipt of the Notice or in the manner
and at the times set forth in the Notice.

                (v)    Holder’s Right to Transfer. If all of the Shares proposed
in the Notice to be transferred to a given Proposed Transferee are not purchased
by the Company and/or its assignee(s) as provided in this Section 3(a), then the
Holder may sell or otherwise transfer such Shares to that Proposed Transferee at
the Offered Price or at a higher price, provided that such sale or other
transfer is consummated within 60 days after the date of the Notice and provided
further that any such sale or other transfer is effected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall continue to apply to the Shares in the
hands of such Proposed Transferee. If the Shares described in the Notice are not
transferred to the Proposed Transferee within such period, or if the Holder
proposes to change the price or other terms to make them more favorable to the
Proposed Transferee, a new Notice shall be given to the Company, and the Company
and/or its assignees shall again be offered the Right of First Refusal before
any Shares held by the Holder may be sold or otherwise transferred.

                (vi)    Exception for Certain Family Transfers. Anything to the
contrary contained in this Section 3(a) notwithstanding, the transfer of any or
all of the Shares during Purchaser’s lifetime or on Purchaser’s death by will or
intestacy to Purchaser’s Immediate Family (as defined below) or a trust for the
benefit of Purchaser’s Immediate Family shall be exempt from the provisions of
this Section 3(a). “Immediate Family” as used herein shall mean spouse, lineal
descendant or antecedent, father, mother, brother or sister. In such case, the
transferee or other recipient shall receive and hold the Shares so transferred
subject to the provisions of this Section, and there shall be no further
transfer of such Shares except in accordance with the terms of this Section 3.

B-2

--------------------------------------------------------------------------------

            (b)    Involuntary Transfer.

                (i)    Company’s Right to Purchase upon Involuntary Transfer. In
the event, at any time after the date of this Agreement, of any transfer by
operation of law or other involuntary transfer (including divorce or death, but
excluding, in the event of death, a transfer to Immediate Family as set forth in
Section 3(a)(vi) above) of all or a portion of the Shares by the record holder
thereof, the Company shall have the right to purchase all of the Shares
transferred at the greater of the purchase price paid by Purchaser pursuant to
this Agreement or the Fair Market Value of the Shares on the date of transfer.
Upon such a transfer, the person acquiring the Shares shall promptly notify the
Secretary of the Company of such transfer. The right to purchase such Shares
shall be provided to the Company for a period of 30 days following receipt by
the Company of written notice by the person acquiring the Shares.

                (ii)    Price for Involuntary Transfer. With respect to any
stock to be transferred pursuant to Section 3(b)(i), the price per Share shall
be a price set by the Board of Directors of the Company that will reflect the
current value of the stock in terms of present earnings and future prospects of
the Company. The Company shall notify Purchaser or his or her executor of the
price so determined within 30 days after receipt by it of written notice of the
transfer or proposed transfer of Shares. However, if the Purchaser does not
agree with the valuation as determined by the Board of Directors of the Company,
the Purchaser shall be entitled to have the valuation determined by an
independent appraiser to be mutually agreed upon by the Company and the
Purchaser and whose fees shall be borne equally by the Company and the
Purchaser.

            (c)    Assignment. The right of the Company to purchase any part of
the Shares may be assigned in whole or in part to any shareholder or
shareholders of the Company or other persons or organizations.

            (d)    Restrictions Binding on Transferees. All transferees of
Shares or any interest therein will receive and hold such Shares or interest
subject to the provisions of this Agreement. Any sale or transfer of the Shares
shall be void unless the provisions of this Agreement are satisfied.

            (e)    Termination of Rights. The Right of First Refusal and the
Company’s right to repurchase the Shares in the event of an involuntary transfer
pursuant to Section 3(b) above shall terminate upon the listing of Common Stock
of the Company on a national exchange.

            (f)    Market Standoff Agreement. In connection with the initial
public offering of the Company’s securities and upon request of the Company or
the underwriters managing such underwritten offering of the Company’s
securities, Purchaser agrees not to sell, make any short sale of, loan, grant
any option for the purchase of, or otherwise dispose of any securities of the
Company (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the Company’s initial public offering.

B-3

--------------------------------------------------------------------------------

        4.    Investment and Taxation Representations. In connection with the
purchase of the Shares, Purchaser represents to the Company the following:

            (a)     Purchaser is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Shares. Purchaser is
purchasing the Shares for investment for his or her own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act.

            (b)     Purchaser understands that the Shares have not been
registered under the Securities Act by reason of a specific exemption therefrom,
which exemption depends upon, among other things, the bona fide nature of
Purchaser’s investment intent as expressed herein.

            (c)     Purchaser understands that the Shares are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, Purchaser must hold the Shares indefinitely unless they
are registered with the Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. Purchaser acknowledges that the Company has no
obligation to register or qualify the Shares for resale. Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.

            (d)     Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted any tax consultants Purchaser
deems advisable in connection with the purchase or disposition of the Shares and
that Purchaser is not relying on the Company for any tax advice.

        5.    Restrictive Legends and Stop-Transfer Orders.

            (a)    Legends. The certificate or certificates representing the
Shares shall bear the following legends (as well as any legends required by
applicable state and federal corporate and securities laws):

                (i)     THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.

                (ii)     THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE
TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

B-4

--------------------------------------------------------------------------------

            (b)    Stop-Transfer Notices. Purchaser agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

            (c)    Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.

            (d)    Removal of Legend. When all of the following events have
occurred, the Shares then held by Purchaser will no longer be subject to the
legend referred to in Section 5(a)(ii): (i) the termination of the Right of
First Refusal; and (ii) the expiration or termination of the market standoff
provisions of Section 3(f) (and of any agreement entered pursuant to Section
3(f)). After such time, and upon Purchaser’s request, a new certificate or
certificates representing the Shares not repurchased shall be issued without the
legend referred to in Section 5(a)(ii), and delivered to Purchaser.

        6.    No Employment Rights. Nothing in this Agreement shall affect in
any manner whatsoever the right or power of the Company, or a Parent or
Subsidiary of the Company, to terminate Purchaser’s employment or consulting
relationship, for any reason, with or without cause.

        7.    Miscellaneous.

            (a)    Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Georgia, without giving effect to principles of conflicts of law.

            (b)    Entire Agreement; Enforcement of Rights. This Agreement sets
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

            (c)    Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

B-5

--------------------------------------------------------------------------------

            (d)    Construction. This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

            (e)    Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by telegram or fax or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party’s address as set forth below or as subsequently
modified by written notice.

            (f)    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

            (g)    Successors and Assigns. The rights and benefits of this
Agreement shall inure to the benefit of, and be enforceable by the Company’s
successors and assigns. The rights and obligations of Purchaser under this
Agreement may only be assigned with the prior written consent of the Company.

            (h)    Georgia Corporate Securities Law. THE SALE OF THE SECURITIES
WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF GEORGIA, OR ANY OTHER STATE, AND
THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION. THE RIGHTS OF ALL PARTIES TO THIS
AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED,
UNLESS THE SALE IS SO EXEMPT.

            (i)    California Corporate Securities Law. THE SALE OF THE
SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH
THE DEPARTMENT OF CORPORATIONS OF THE STATE OF CALIFORNIA, OR ANY OTHER STATE,
AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION. THE RIGHTS OF ALL PARTIES TO THIS
AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED,
UNLESS THE SALE IS SO EXEMPT.

[Signature Page Follows]



B-6

--------------------------------------------------------------------------------

        The parties have executed this Agreement as of the date first set forth
above.

  COMPANY:


  AURIGA LABORATORIES, INC.



  By:______________________________________


  Name:____________________________________


  Title:_____________________________________


  Address: 2029 Century Park East, Suite 1130
Los Angeles, CA 90067



  PURCHASER:



  _________________________________________
Signature


  _________________________________________
Print Name


  _________________________________________
Address


  _________________________________________
Address





B-7

--------------------------------------------------------------------------------


RECEIPT

        Auriga Laboratories, Inc. (the “Company”) hereby acknowledges receipt of
(check as applicable):

  _____ A check in the amount of $__________


  _____ The cancellation of indebtedness in the amount of $__________


  _____ ______ shares of (or cancellation of the right to exercise) the
Company's Common Stock with a fair market value of $__________


given by ____________ as consideration for Certificate No. ______ for
___________ shares of Common Stock of the Company.

Dated:__________________________

AURIGA LABORATORIES, INC.

  By:_____________________________________       Name:       Title: